41 F.3d 1516NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Leslie VETTER, Plaintiff-Appellant,v.U.S. FIDELITY AND GUARANTY COMPANY, a Maryland corporation,Defendant-Appellee.
No. 93-6392.
United States Court of Appeals, Tenth Circuit.
Nov. 15, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY, and BALDOCK, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff appeals the district court's decision granting defendant summary judgment on plaintiff's claim alleging defendant impermissibly terminated her employment on the basis of age, in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. 621-34.2  Summary judgment is appropriate only if there are no genuinely disputed issues of material fact and if the moving party is entitled to judgment as a matter of law.  Fed.R.Civ.P.56(c).  This court will review the district court's summary judgment decision de novo, viewing the record in the light most favorable to plaintiff.   Deepwater Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir.1991).  Upon consideration of the record and the parties' arguments on appeal, we affirm.


3
The district court assumed, for summary judgment purposes, that plaintiff had sufficiently established a prima facie case of age discrimination and the court further recognized that defendant had articulated a legitimate nondiscriminatory reason for its terminating plaintiff's employment.   See generally Rea v. Martin Marietta Corp., 29 F.3d 1450, 1454-55 (10th Cir.1994)(addressing applicable analysis).  In order to avoid summary judgment at this point in the analysis, however, plaintiff would have had to assert specific facts establishing a triable issue as to whether age had been a determinative influence on defendant's decision to terminate plaintiff's employment.  See id. at 1455.  Plaintiff failed to produce any evidence that would support her claim of age discrimination.  Her conjecture or speculation that age was the underlying reason for her termination is an insufficient basis for the denial of summary judgment.   Branson v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir.1988).


4
The judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 On appeal, plaintiff does not challenge the district court's award of summary judgment to defendant on plaintiff's state law claim alleging defendant's termination of her employment violated Oklahoma public policy